Citation Nr: 0506450	
Decision Date: 03/08/05    Archive Date: 03/21/05	

DOCKET NO.  03-20 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

This veteran served on active duty from January 1966 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

For reasons which will become apparent, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.


REMAND

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder.  In 
pertinent part, it is argued that current manifestations of 
the veteran's service-connected PTSD are more severe than 
presently evaluated, and productive of a greater degree of 
impairment than is reflected by the 50 percent schedular 
evaluation now assigned.

The Board notes that, prior to the initiation of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
The VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

This claim arose following a claim for a total disability 
rating based on unemployability (TDIU).  The RO sent a VCAA 
development letter with regard to the TDIU claim, and 
scheduled a VA examination to evaluate all of the veteran's 
service-connected disabilities.  The veteran failed to report 
for this examination, and he did not respond to the 
development letter.  In the decision on appeal, the RO 
confirmed and continued the evaluations assigned to all of 
the veteran's service-connected disabilities, and denied 
entitlement to TDIU, due to the lack of any current medical 
evidence.  Shortly thereafter, the veteran filed a notice of 
disagreement only with the denial of an increased rating for 
PTSD.  

In his notice of disagreement, the veteran reported that he 
sees his doctor every three months, or as necessary, and that 
his medications include Prozac and Oxazepam.  Although the 
veteran did not respond to the VCAA development letter, 
review of the claims file reveals that the veteran was 
receiving treatment at a VA medical center mental health 
clinic at least as of 2001.  Review of records dated in that 
time-frame reveal that he was seen every three months at the 
outpatient clinic in Fayetteville.  Additionally, the October 
2001 VA examination noted that the veteran receives his 
medication through the Dorn VA Medical Center.  

There is no indication in the claims file that the RO 
requested current VA treatment records.  The veteran has 
indicated that he receives current treatment, and he lives at 
the same address as in 2001, making it likely that any VA 
treatment he receives will be at the same facility(ies) as 
before.  Thus, the Board finds that remand for the RO to 
request outpatient treatment records from the Fayetteville 
outpatient clinic and the Dorn VA medical center is required.  
See 38 C.F.R. § 3.159(c)(2).

The Board also finds that although the RO issued a VCAA 
letter on the TDIU issue, no VCAA notice letter pertaining to 
the claim for an increased rating for PTSD was provided.  
Thus, on remand, the RO should provide the veteran with VCAA 
notice with respect to the claim for an increased rating for 
PTSD.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request pertinent VA 
treatment records, subsequent to October 
2001, from the VA Fayetteville and Dorn 
VA medical facilities.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain those 
records, a notation to that effect should 
be inserted in the file.  

2.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (West 2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied with respect 
to the claim for an increased rating for 
PTSD.

3.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected post-
traumatic stress disorder.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the aforementioned Statement 
of the Case in June 2003.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


